Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-15 are presented for examination.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

MATHEU et al (US Pub. 2020/0063093) disclose generating a point-cloud representation of a 3D biological material in computer memory, and using the point-cloud representation to generate the computer instructions.

Kurabayashi (US Pub. 2019/0311471) discloses generating a point cloud data from a combined image obtained by displaying a virtual object and generating a three-dimensional space data represented by voxels created from the point cloud data.

MATHEU (US Pub. 2018/0257297) discloses one or more computer processors are individually or collectively programmed to generate a point-cloud representation of a 3D biological material in computer memory.

Bader et al (US Pub. 2017/0368755) disclose an unorganized point cloud may be created by an optical 3D scanner and the point cloud may be converted into binary raster layers without producing a 3D voxel representation. 

Forster et al (US Pub. 2016/0314617) disclose a method of selecting an object from a videogame for 3D Printing.

Alivandi (US Pub. 2005/0182693) discloses a system and method for producing customized merchandise for a user based upon a character within a virtual environment.

Schoning (Interactive 3D reconstruction: New Opportunities for Getting CAD-ready Models) discloses a multitude of image-based 3D reconstruction and modeling techniques.

Garstka et al (Fast and Robust Keypoint Detection in Unstructured 3-D Point Clouds) disclose a keypoint detection algorithm for 3-D surfaces introduced by (Gelfand et al, 2005). To be able to use an integral volume to calculate the inner part of a sphere without structural information of the point cloud, they designed a volumetric convolution of a watertight voxel representation of the point cloud.

The prior art of record does not teach or suggest individually or in combination about a method, system, and/or device of 3D print modelling, comprising the steps of: generating a point cloud representation of a target virtual object for 3D printing; generating a voxel representation .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pursuant to MPEP 606.01, the title has been changed to read:
-- SYSTEM AND METHOD OF 3D PRINT MODELING UTILIZING A POINT CLOUD REPRESENTATION AND GENERATING A VOXEL REPRESENTATION OF THE POINT CLOUD --




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116